Cook, J.,
concurring in judgment only. Because the trial court’s bifurcation order prevents this court from determining whether the Director of Mental Health violated any statutory obligation other than that imposed by R.C. 5119.62(B)(2), the syllabus language suggesting a degree of “discretion” in the Director’s role under R.C. 5119.62(B)(1) is advisory. While I express no opinion as to the accuracy of the majority’s limited interpretation of R.C. 5119.62(B)(1), I believe that the interpretation is an invalid exercise of our judicial authority. Accordingly, I concur in judgment only.
Douglas, J., concurs in the foregoing opinion.